Citation Nr: 0810841	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for psychogenic 
weakness and dysthymia, claimed as a mental condition.

3.  Entitlement to service connection for a rash on the hands 
and chest.

4.  Entitlement to service connection for bilateral tinea 
pedis.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for generalized 
arthritis, to include the left knee, hands, and neck.

7.  Evaluation of degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in September 2006.  He also testified before the 
undersigned Veterans Law Judge at the RO in December 2007.  
Transcripts of both hearings have been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In February 2008, the Board received from the veteran a July 
2007 Social Security Administration (SSA) Notice of Decision, 
in which the veteran was granted SSA disability benefits.  As 
records supportive of the veteran's claims might be in the 
possession of the SSA, the AOJ should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records upon which the SSA's 
disability determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The AOJ should obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



